Citation Nr: 1637931	
Decision Date: 09/28/16    Archive Date: 10/07/16

DOCKET NO.  09-16 906	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for a skin disability.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

4.  Entitlement to a rating in excess of 10 percent for diabetes mellitus, type II (diabetes) before January 6, 2010, and to a rating in excess of 20 percent thereafter.

5.  Entitlement to a compensable rating for a bilateral hearing loss disability.

6.  Entitlement to an effective date before May 15, 2009, for the award of special monthly compensation (SMC) based on loss of use of a creative organ.




REPRESENTATION

Veteran represented by:	Michael J. Kelley, Attorney at Law


ATTORNEY FOR THE BOARD

J.A. Flynn, Counsel


INTRODUCTION

The Veteran served on active duty from January 1964 to January 1968 and from December 1990 to May 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from three rating decisions.  A March 2007 rating decision denied service connection for PTSD.  A November 2009 rating decision of the VA RO denied service connection for a skin disability and hypertension, granted service connection for diabetes with an initial 10 percent evaluation, and granted SMC based on loss of use of a creative organ from May 15, 2009.  A September 2010 rating decision continued the noncompensable evaluation of the Veteran's bilateral hearing loss disability.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In November 2014, the Veteran requested to be scheduled for a Board hearing before a Veterans Law Judge (VLJ) at a local VA office.  In May 2016, the Veteran indicated that he lived in Arizona and wished for his hearing to be scheduled at the RO that is closest to his residence.  To date, such a hearing has not been scheduled.  There is no indication in the record that the Veteran has withdrawn his request for a Board hearing.  As such, one should be scheduled.
 
Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Board hearing at the RO in Phoenix, Arizona.

The Veteran has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




